PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ryan et al.
Application No. 16/796,748
Filed: 20 Feb 2020
For: AMPLIFICATION OF CELL-FREE DNA USING NESTED PCR

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed February 3, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

This application was held abandoned for failure to respond in a timely manner to the restriction requirement, mailed June 25, 2020, which set forth an extendable two (2) month period for reply.  A Notice of Abandonment, mailed February 2, 2021, erroneously states no reply was received in the Office.

Petitioner requests withdrawal of the holding of abandonment based on the assertion that a proper reply was timely filed. The undersigned finds this argument completely convincing, as review of the image file wrapper for the application reveals the Office received an election with traverse on July 15, 2020. 

The petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the February 2, 2021 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

The application file will be referred to Technology Center A.U. 1634 for the examiner of record’s consideration of the reply to the June 25, 2020 restriction requirement, which was timely filed on July 15, 2020.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET